                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA

    In re:
    James Madison Montgomery,                                  Case No:          16-11666
                                                               Chapter:          13
           Debtor.                                                                                                           C
                                                                                                                         h
                                                                                                                         a
                                                                                                                         p
    James Madison Montgomery,                                                                                            t
                                                                                                                         e
           Plaintiff,                                                                                                    r
                                                                  AP No. 20-_____                                        :
    v.
                                                                                                                         _
    Nationstar Mortgage, LLC, dba Mr.                                                                                    _
    Cooper,                                                                                                              _
                                                                                                                         _
           Defendant.


                                                COMPLAINT


         COMES NOW Plaintiff, James Madison Montgomery (“Plaintiff”), by and through the

undersigned counsel, and presents this complaint for damages and injunctive relief against

Defendant, Nationstar Mortgage, LLC, dba Mr. Cooper (“Defendant”), and alleges as follows:1




1
  On April 2, 2020, Plaintiff, through the undersigned counsel, provided correspondence with various exhibits to
Jonathan Smothers, Defendant’s counsel in the prior adversary proceeding between the Parties, in an attempt to
resolve this matter. Attorney Smothers responded by indicating that his firm was no longer retained for this loan
and that he could not respond to the letter. Thereafter, on April 7, 2020, Plaintiff, through the undersigned counsel,
provided correspondence with various exhibits to Defendant, via its registered agent, in an attempt to resolve this
matter. Those efforts were futile and this matter remains unresolved.

                                                           1

     Case 20-01030         Doc 1       Filed 05/06/20 Entered 05/06/20 13:44:23                      Desc Main
                                         Document     Page 1 of 18
                                        INTRODUCTION

1.      On April 2, 2018, Plaintiff filed Adversary Proceeding number 18-01065 against

Defendant and asserted claims pursuant to 11 U.S.C. §§ 105(a), 362(a), 1306(a) and 1327(a),

Rules 2016, 3002.1 and 9011, Fed. R. Bankr. P., 15 U.S.C. § 1601, et seq., 12 C.F.R. Part 226

(Reg. Z), and 12 U.S.C. § 2601, et seq., and 12 C.F.R. Part 1024 (Reg. X), breach of contract,

fraud and misrepresentation with such claims being related to Plaintiff’s mortgage loan, the

handling and servicing hereof, etc. (“Prior AP”).

2.      In June 2019, the Parties executed a Mutual Settlement Agreement and Release of Claims

(“Agreement”). The Agreement is confidential, subject to disclosure for purposes of obtaining

the bankruptcy court’s approval of the settlement, and further, subject to either Party’s necessity

to effectuate the terms of the Agreement.

3.      Subsequent to the consummation of the aforesaid settlement, Defendant engaged in acts

which constitute willful violations of 11 U.S.C. § 362(a), R. 3002.1, Fed. R. Bankr. P., and 12

U.S.C. § 2601, et seq., and 12 C.F.R. Part 1024 (Reg. X), and further which are a breach of the

Agreement.

4.      As a result of Defendant’s unlawful conduct, Plaintiff lives in fear each day that

Defendant will execute a foreclosure and deprive Plaintiff and his family of their home.

                                 JURISDICTION AND VENUE

5.      Pursuant to 28 U.S.C. §§ 157(b)(1) and 1334(b), and the District Court’s Order of

Reference dated April 25, 1985, this Honorable Court has jurisdiction of the claims within this

adversary proceeding. Furthermore, pursuant to 28 U.S.C. §§ 1391(b) and 1409, venue is proper

before this Honorable Court.




                                                 2

     Case 20-01030     Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23            Desc Main
                                   Document     Page 2 of 18
6.      This adversary proceeding addresses core claims pursuant to 28 U.S.C. §§ 157(b)(2)(B)

and 1409. To the extent this adversary proceeding addresses non-core claims, Plaintiff consents

to the entry of final orders by this Honorable Court.

                                            PARTIES

7.      Plaintiff, James Madison Montgomery, is a natural person, resides within the

geographical area encompassed by the jurisdiction of the United States Bankruptcy Court for the

Middle District of Alabama, and is a debtor in the underlying bankruptcy case.

8.      Defendant, Nationstar Mortgage, LLC, dba Mr. Cooper, is a Foreign Limited Liability

Company, has a principal place of business at 8950 Cypress Waters Boulevard, Coppell, Texas

75261-9741, and is a creditor in the underlying bankruptcy case.

                                   FACTUAL ALLEGATIONS

9.      On or about July 31, 2009, Plaintiff and Bank of America, N.A. executed a Note wherein

Plaintiff agreed to pay the bank the sum of $223,308.00, plus interest, with payments pursuant

thereto commencing on October 1, 2009 and concluding on September 1, 2039, with said

obligation secured by a Mortgage and Security Deed of same date against real property situated

at 9078 Prospect Court, Jonesboro, Georgia 30236-5291. Based upon the stamp on these

documents, the same were recorded with the Clerk of Superior Court of Clayton County, Georgia

at 4:33 p.m. on August 10, 2009.

10.     On September 12, 2016, Plaintiff filed a Voluntary Petition and accompanying

documents (collectively, the “Petition”) under Chapter 13, Title 11, of the United States Code,

with the same being filed in the United States Bankruptcy Court for the Middle District of

Alabama and bearing bankruptcy case number 16-11666 (“Bankruptcy Case”).




                                                 3

     Case 20-01030     Doc 1    Filed 05/06/20 Entered 05/06/20 13:44:23           Desc Main
                                  Document     Page 3 of 18
11.     On December 16, 2016, this Honorable Court entered an Order Confirming Chapter 13

Plan.

12.     Plaintiff identified Defendant as the holder of a claim secured by said residence within

Schedule D of the Petition.

13.     Within the original Chapter 13 Plan, Plaintiff provided for monthly cure payments to

Defendant in the amount of $150.00 against an arrearage of $4,800.00.

14.     Within the original Chapter 13 Plan, Plaintiff provided that, on October 10, 2016, he

would resume monthly payments to Defendant in service of the mortgage loan.

15.     On January 23, 2017, Defendant filed Proof of Claim number 16 (“Claim”) and therein

represented entitlement to an indebtedness in the amount of $200,917.91 secured by a mortgage

lien against Plaintiff’s residence.

16.     On March 3, 2017, Defendant filed a Motion for Relief from the Automatic Stay and

Codebtor Stay of Sections 362 and 1301 or in the Alternative, Adequate Protection by Nationstar

Mortgage, LLC and therein represented that Plaintiff was in post-petition default of mortgage

loan payments in the aggregate amount of $3,508.63 (comprised of three payments of $1,714.89

each less suspense funds of $1,636.04).

17.     On April 12, 2017, this Honorable Court entered an Order Conditionally Denying Motion

for Relief from the Automatic Stay and Co-Debtor Stay and Providing Adequate Protection as to

Nationstar Mortgage LLC (“Hoggle Order”) which provides, in pertinent part, as follows:

            a. the Motion for Relief is denied as to any arrearage incurred through March 2017;

            b. the post-petition arrearage due to Defendant through March 2017, in the amount

                of $811.95 (comprised of attorney’s fees, court costs, less a suspense of $19.05),




                                                 4

  Case 20-01030         Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23           Desc Main
                                    Document     Page 4 of 18
               shall be paid by the Trustee pursuant to an amended claim (notably, the post-

               petition arrearage excluded any monthly mortgage payments);

           c. Plaintiff shall resume consecutive monthly mortgage payments of $1,714.89

               commencing with April 2017; and

           d. the automatic and codebtor stays are modified to the extent that, in the event of

               Plaintiff’s failure to remit a schedule mortgage payment, Defendant must provide

               to Plaintiff, Plaintiff’s attorney and the Trustee written notice of such default and

               right to cure, and thereafter, in the event of Plaintiff’s failure to cure said default

               within twenty (20) days of such notice, the stays lift and Defendant has the right

               to foreclose the mortgage against the property.

18.    On June 14, 2017, Defendant filed an Amended Proof of Claim (“Amended Claim”) in

accordance with the Hoggle Order.

19.    On December 11, 2017, Defendant filed a Notice of Default and Right to Cure and

therein alleged that the subject mortgage loan account was delinquent for the months of

November and December 2017 in the aggregate amount of $3,478.64, less suspense funds of

$1,714.89, for a total default of $1,763.75.

20.    At the time of the aforesaid Notice of Default and Right to Cure, however, Plaintiff was

current and in compliance with the dictates of the confirmed Chapter 13 Plan and Hoggle Order.

21.    As noted herein above, on April 2, 2018, Plaintiff filed the Prior AP against Defendant

and alleged therein claims pursuant to 11 U.S.C. §§ 105(a), 362(a), 1306(a) and 1327(a), Rules

2016, 3002.1 and 9011, Fed. R. Bankr. P., 15 U.S.C. § 1601, et seq., 12 C.F.R. Part 226 (Reg. Z),

and 12 U.S.C. § 2601, et seq., and 12 C.F.R. Part 1024 (Reg. X), breach of contract, fraud and




                                                  5

  Case 20-01030        Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23               Desc Main
                                   Document     Page 5 of 18
misrepresentation. The Parties reached a settlement of all claims in the Prior AP and, in June

2019, consummated the settlement with the execution of the Agreement.

22.    Notwithstanding, Defendant has recently engaged in conduct that is violative of the

automatic stay of 11 U.S.C. § 362(a), is violative of the various provisions of R. 3002.1, Fed. R.

Bankr. P., is violative of 12 U.S.C. § 2601, et seq., and 12 C.F.R. Part 1024 (Reg. X)m and is a

breach of the Agreement.

23.    On December 18, 2019, Defendant mailed a monthly mortgage statement to Plaintiff

which reflects a total due of $1,436.59 (regular payment of $1,792.75 less suspense balance of

$356.16), due date of January 1, 2020, prepetition arrearage balance of $7,301.50, escrow

balance of $13,069.84 and fees and other charges of $0.00.

24.    From the perspective of the amount due, payment due date and amount of arrearage, the

aforesaid statement appears to be accurate.

25.    On January 2, 2020, Defendant mailed a letter to Plaintiff which states, in pertinent part,

that Plaintiff should remit an additional amount to increase the unapplied funds balance from

$1,640.43 to $1,792.75 so the same could be applied to a monthly payment, and that, as of the

date of the letter, “the total amount required to bring the account current is $6,228.07.”

26.    From the perspective of the amount due, the aforesaid letter reflects that Defendant has

failed to honor the terms of the Agreement (with respect to the provision that Defendant

acknowledged and agreed that the automatic stay of 11 U.S.C. § is in effect) and that Defendant

has acted in willful violation of the automatic stay.

27.    On or around January 15, 2020, Plaintiff provided a qualified written request and notice

of error (“QWR”) to Defendant regarding the mortgage loan account and the servicing thereof




                                                  6

  Case 20-01030        Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23            Desc Main
                                   Document     Page 6 of 18
such account, and therein set forth, in detail, the issues with the status of the mortgage loan

account.

28.     At or near the same time as Plaintiff submitted the QWR, he and/or his spouse made

multiple telephonic attempts to have Defendant accurately reflect the status of the account;

however, those attempts were unsuccessful and resulted in the submission of the QWR.

29.     On January 21, 2020, Defendant mailed a monthly mortgage statement to Plaintiff which

reflects a total due of $7,395.03 (which includes all prepetition arrearage), a due date of February

1, 2020, an escrow balance of $13,600.24 and a late fee of $71.71. The transaction activity

section of this statement, for the period of July 1, 2019 through December 31, 2019, reflects legal

fees in the amount of $181.00 for December 31, 2019.

30.     From the perspective of the amount due, the aforesaid letter reflects that Defendant has

failed to honor the terms of the Agreement (with respect to the provision that Defendant

acknowledged and agreed that the automatic stay of 11 U.S.C. § is in effect) and that Defendant

has acted in willful violation of the automatic stay. The statement further reflects that Defendant

has assessed a charge or fee against the account for late and legal fees in the absence of

compliance with R. 3002.1, Fed. R. Bankr. P.

31.     On January 21, 2020, Defendant, through its Loss Mitigation Department, mailed a letter

to Plaintiff which states, in pertinent part, as follows:

        As of 02/21/2020, you are 113 days delinquent on your mortgage loan. Here is a
        recent payment history, and the reason for our concern:

        RECENT ACCOUNT HISTORY

        PAYMENT DUE 08/01/2019 Fully paid on 11/30/2019
        PAYMENT DUE 09/01/2019 Fully paid on 12/31/2019
        PAYMENT DUE 10/01/2019 Unpaid balance of $1,792.75
        PAYMENT DUE 11/01/2O19 Unpaid balance of $1,792.75
        PAYMENT DUE 12/01/2019 Unpaid balance of $1,792.75

                                                   7

  Case 20-01030         Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23            Desc Main
                                    Document     Page 7 of 18
       PAYMENT DUE 01/01/2020 Unpaid balance of $1,792.75

       CURRENT CONTRACTUAL PAYMENT DUE 02/01/2020: $1,792.75

       AS OF 02/18/2020 THE TOTAL AMOUNT DUE IS $7,395.03. You must pay
       this amount to bring your loan current.

32.    The aforesaid letter reflects that Defendant has failed to honor the terms of the

Agreement (with respect to the provision that Defendant acknowledged and agreed that the

automatic stay of 11 U.S.C. § is in effect) and that Defendant has acted in willful violation of the

automatic stay.

33.    On January 23, 2020, Defendant responded to Plaintiff’s (“QWR”) by stating, in

pertinent part, the following:

       After reviewing your account, we found that the Chapter 13 bankruptcy case filed
       on September 12, 2016 and closed on December 31, 2019. The property received
       a Motion for Relief which means the bankruptcy protection is no longer on the
       loan as of January 18, 2018. Late fees are not assessed to the account if the
       bankruptcy case is active since the Motion for Relief was granted the bankruptcy
       protection is not active. A late fee was assessed on January 17, 2020, since we
       did not receive a monthly payment in January 2020 as of yet and by the grace
       period. As requested we have enclosed the Detailed Transaction History,
       previous servicer transaction history and transaction codes. The account is next
       due for October 1, 2019, monthly payment.
       ...

       The current amount of arrears is $6,299.78.
       …
       Reinstatement Amount $6,299.78.

       After completing our review into the aforementioned issues we determined that
       overall, there were no errors on our part. You have the right to assess the
       documents we used in this review and we have included those documents in this
       letter for your records.
       ...

       Sincerely,

       Chelsea Hernandez
       Customer Relations Specialist



                                                 8

  Case 20-01030        Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23            Desc Main
                                   Document     Page 8 of 18
34.    Within the aforesaid response:

               a.      Defendant inaccurately states that the bankruptcy case was closed on

               December 31, 2019;

               b.      Defendant inaccurately states and in breach of the term of the Agreement

               takes the position that the automatic stay lifted on January 18, 2018;

               c.      Defendant inaccurately states that the account is no longer protected by

               the bankruptcy case;

               d.      Defendant acknowledges that it assessed a late fee against the mortgage

               loan account; and

               e.      Defendant erroneously takes the position that there are no errors within its

               servicing and status of the mortgage loan account.

35.    On February 3, 2020, Defendant mailed a letter to Plaintiff which states, in pertinent part,

that Plaintiff should remit an additional sum to increase the unapplied funds balance from

$1,640.43 to $1,792.75 so the same could be applied to a monthly payment, and that, as of the

date of the letter, “the total amount required to bring the account current is $6,299.78.”

36.    The aforesaid letter reflects that Defendant has failed to honor the terms of the

Agreement (with respect to the provision that Defendant acknowledged and agreed that the

automatic stay of 11 U.S.C. § is in effect) and that Defendant has acted in willful violation of the

automatic stay.

37.    On February 18, 2020, Defendant mailed a monthly mortgage statement to Plaintiff

which reflects a total due of $7,466.74 (which includes all prepetition arrearage), due date of

March 1, 2020, escrow balance of $14,130.64 and a late fee of $71.73.




                                                 9

  Case 20-01030        Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23            Desc Main
                                   Document     Page 9 of 18
38.     The aforesaid letter reflects that Defendant has failed to honor the terms of the

Agreement (with respect to the provision that Defendant acknowledged and agreed that the

automatic stay of 11 U.S.C. § is in effect) and that Defendant has acted in willful violation of the

automatic stay. The statement further reflects that Defendant has assessed a charge or fee against

the account for a late fee in the absence of compliance with R. 3002.1, Fed. R. Bankr. P.

39.      On February 18, 2020, Defendant, though its Loss Mitigation Department, mailed a

letter to Plaintiff which states, in pertinent part, as follows:

        …

        As of 02/18/2020, you are 110 days delinquent on your mortgage loan. Here is a
        recent payment history, and the reason for our concern:

        RECENT ACCOUNT HISTORY

        PAYMENT DUE 09/01/2019 Fully paid on 12/31/2019
        PAYMENT DUE 10/01/2019 Fully paid on 01/31/2020
        PAYMENT DUE 11/01/2O19 Unpaid balance of $1,792.75
        PAYMENT DUE 12/01/2019 Unpaid balance of $1,792.75
        PAYMENT DUE 01/01/2020 Unpaid balance of $1,792.75
        PAYMENT DUE 02/01/2020 Unpaid balance of $1,792.75

        CURRENT CONTRACTUAL PAYMENT DUE 03/01/2020: $1,792.75

        AS OF 02/18/2020 THE TOTAL AMOUNT DUE IS 47,466.74. You must pay
        this amount to bring your loan current.

40.     Within the aforesaid letter, Defendant suggested that Plaintiff’s failure to bring the

mortgage loan current may result in fees, possibly foreclosure, and the loss of the home.

Defendant offered suggestions such as a loan modification, forbearance or short sale.

41.     The aforesaid letter reflects that Defendant has failed to honor the terms of the

Agreement (with respect to the provision that Defendant acknowledged and agreed that the

automatic stay of 11 U.S.C. § is in effect) and that Defendant has acted in willful violation of the

automatic stay.

                                                   10

   Case 20-01030        Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23            Desc Main
                                   Document     Page 10 of 18
42.    On February 29, 2020, Defendant mailed a letter to Plaintiff which states, in pertinent

part, that Plaintiff should remit an additional balance to increase the unapplied funds balance

from $1,640.43 to $1,792.75 so the same could be applied to a monthly payment, and that, as of

the date of the letter, “the total amount required to bring the account current is $4,578.74.”

43.    Within the aforesaid letter, Defendant suggested that Plaintiff’s failure to bring the

mortgage loan current may result in fees, possibly foreclosure, and the loss of the home.

Defendant offered suggestions such as a loan modification, forbearance or short sale.

44.    The aforesaid letter reflects that Defendant has failed to honor the terms of the

Agreement (with respect to the provision that Defendant acknowledged and agreed that the

automatic stay of 11 U.S.C. § is in effect) and that Defendant has acted in willful violation of the

automatic stay.

45.    On March 3, 2020, Defendant mailed a letter to Plaintiff which states, in pertinent part,

that the loan is past due for the December 1, 2019 payment and all payments therefrom such

date, that failure to make payments in accordance with the terms and conditions of the mortgage

loan is a default, that the amount that Plaintiff “must pay” is $6,371.49, and that such amount

must be paid by April 6, 2020.

46.    The aforesaid letter reflects that Defendant has failed to honor the terms of the

Agreement (with respect to the provision that Defendant acknowledged and agreed that the

automatic stay of 11 U.S.C. § is in effect) and that Defendant has acted in willful violation of the

automatic stay.

47.    Plaintiff has strictly adhered to the terms of the Mortgage and Note, as modified by the

confirmed Chapter 13 Plan, and the Hoggle Order.

48.    Defendant has acted unlawfully as set forth herein.



                                                 11

  Case 20-01030        Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23             Desc Main
                                  Document     Page 11 of 18
49.     Plaintiff fears that Defendant will execute a foreclosure and displace he and his family

from their home.

50.     Defendant’s conduct, in its entirety, rises to the level of willfulness and has interfered

with Plaintiff’s rights.

51.     Because of Plaintiff’s diligent efforts to obtain Defendant’s compliance with the

Agreement, Plan, Bankruptcy Code and RESPA, Plaintiff reasonably believes that the

intervention of this Honorable Court is necessary to redress Defendant’s unlawful conduct and to

avoid imminent foreclosure of the mortgage lien secured by Plaintiff’s residence.

52.     Based upon Defendant’s correspondence, Plaintiff is reasonably concerned that

Defendant will foreclose the mortgage secured by his residence.

53.     As a direct and proximate result of Defendant’s conduct, Plaintiff has been damaged and

injured in that he has suffered anger, anxiety, distress, frustration and loss of money, and has

been caused to employ the services of an attorney to assist with prosecuting this matter.

               COUNT ONE – WILLFUL VIOLATIONS OF 11 U.S.C. § 362(a)

54.     Plaintiff incorporates by reference herein each of the foregoing paragraphs.

55.     Pursuant to 11 U.S.C. § 362(a)(3), “any act to obtain possession of property of the estate

or of property from the estate or to exercise control over property of the estate” is prohibited.

56.     Pursuant to 11 U.S.C. § 362(a)(4), “any act to create, perfect, or enforce any lien against

property of the estate” is prohibited.

57.     Pursuant to 11 U.S.C. § 362(a)(5), “any act to create, perfect, or enforce against property

of the debtor any lien to the extent that such lien secures a claim that arose before the

commencement of the case under this title” is prohibited.




                                                  12

   Case 20-01030           Doc 1   Filed 05/06/20 Entered 05/06/20 13:44:23            Desc Main
                                    Document     Page 12 of 18
58.      Pursuant to 11 U.S.C. § 362(a)(6), “any act to collect, assess, or recover a claim against

the debtor that arose before the commencement of the case under this title” is prohibited.

59.      The following actions undertaken by Defendant constitute egregious and gross violations

of the automatic stay in violation of one or more of the aforesaid provisions of § 362(a):

   a.    demanding that Plaintiff remit payment for prepetition arrears;

   b.    threatening further collection activity including, but not limited to, foreclosure in the

   absence of payment of prepetition arrears;

   c.    misapplying monthly mortgage payments and/or applying monthly mortgage payments in

   a manner that is inconsistent with the Confirmation Order, the Hoggle Order, and the

   provisions of the mortgage and note;

   d.    attempting to collect and/or collecting fees and other charges not yet approved by this

   Honorable Court including, but not limited to, late fees, attorney’s fees and other

   miscellaneous charges; and

   e.    creating false delinquencies and defaults in the mortgage loan account and all actions

   related thereto.

60.      These intentional acts constitute egregious, gross and willful violations of the automatic

stay and frustrate the purposes of the Bankruptcy Code.

61.      As a direct and proximate result of Defendant’s conduct, Plaintiff has been damaged and

injured in that he has suffered anger, anxiety, distress, frustration and loss of money, and has

been caused to employ the services of an attorney to assist with prosecuting this matter.

        COUNT TWO – NONCOMPLIANCE WITH RULE 3002.1, FED. R. BANKR. P.

62.      Plaintiff incorporates by reference herein each of the foregoing paragraphs.




                                                   13

  Case 20-01030         Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23              Desc Main
                                   Document     Page 13 of 18
63.    Pursuant to Rule 3002.1(c) (Notice of Fees, Expenses, and Charges), “[t]he holder of the

claim shall file and serve on the debtor, debtor’s counsel, and the trustee a notice itemizing all

fees, expenses, or charges (1) that were incurred in connection with the claim after the

bankruptcy case was filed, and (2) that the holder asserts are recoverable against the debtor or

against the debtor’s principal residence. The notice shall be served within 180 days after the date

on which the fees, expenses, or charges are incurred.”

64.    Pursuant to Rule 3002.1(i) (Failure to Notify), “[i]f the holder of a claim fails to provide

any information as required by subdivision (b), (c), or (g) of this rule, the court may, after notice

and hearing, take either or both of the following actions:

       i       preclude the holder from presenting the omitted information, in any form, as

       evidence in any contested matter or adversary proceeding in the case, unless the court

       determines that the failure was substantially justified or is harmless; or

       ii      award other appropriate relief, including reasonable expenses and attorney’s fees

       caused by the failure.

65.    Defendant violated Rule 3002.1(c) by failing to file and serve on Plaintiff, Plaintiff’s

bankruptcy counsel and the Trustee a notice itemizing the fees, expenses and/or other charges

incurred in connection with the mortgage loan account after the filing of the Bankruptcy Case

and within 180 days of the date the fees, expenses and/or other charges were incurred,

specifically referring to the late charges and/or attorney’s fees that are referenced herein above.

66.    Plaintiff seeks to enforce the provisions and protections of Rule 3002.1 of the Federal

Rules of Bankruptcy Procedure.




                                                 14

  Case 20-01030        Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23             Desc Main
                                  Document     Page 14 of 18
67.    As a direct and proximate result of Defendant’s conduct, Plaintiff has been damaged and

injured in that he has suffered anger, anxiety, distress, frustration and loss of money, and has

been caused to employ the services of an attorney to assist with prosecuting this matter.

                       COUNT THREE – BREACH OF AGREEMENT

68.    Plaintiff incorporates by reference herein each of the foregoing paragraphs.

69.    In June 2019, the Parties consummated the terms of the Agreement. The Parties are

bound by the terms of the Agreement.

70.    The Agreement provides that either Party may disclose the terms of the Agreement only

as necessary to effectuate its terms; accordingly, the disclosures herein are necessary for that

limited purpose.

71.    The Agreement provides that Defendant “will return the loan account to Bankruptcy

status and agree that the automatic stay under 11 U.S. Code 362 is still in effect.”

72.    Defendant has breached the aforementioned term of the Agreement.

73.    Defendant failed to return the mortgage loan account to bankruptcy status, as it

acknowledged in its response to Plaintiff’s QWR.

74.    Defendant failed to return the mortgage loan account to bankruptcy status, as is reflected

in the aforesaid monthly mortgage statements and letters.

75.    Defendant has breached and continues to breach the provisions of the Agreement.

76.    As a direct and proximate result of Defendant’s conduct, Plaintiff has been damaged and

injured in that he has suffered anger, anxiety, distress, frustration and loss of money, and has

been caused to employ the services of an attorney to assist with prosecuting this matter.

        COUNT FOUR - 12 U.S.C. § 2601, et seq., and 12 C.F.R. Part 1024 (Reg. X)

77.    Plaintiff incorporates by reference herein each of the foregoing paragraphs.



                                                 15

  Case 20-01030        Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23              Desc Main
                                  Document     Page 15 of 18
78.    Plaintiff seeks to enforce his rights under 12 C.F.R. 1024.35, Regulation X, pursuant to

12 U.S.C. § 2601, et seq., RESPA.

79.    Pursuant to 12 C.F.R. § 1024.35(b)(5), the “[i]mposition of a fee or charge that the

servicer lacks a reasonable basis to impose upon the borrower” is an error defined by and

recognized within RESPA. See 12 C.F.R. § 1024.35(b)(5).

80.    Pursuant to 12 C.F.R. § 1024.35(d), “[w]ithin five days (excluding legal public holidays,

Saturdays, and Sundays) of a servicer receiving a notice of error from a borrower, the servicer

shall provide to the borrower a written response acknowledging receipt of the notice of error.”

See 12 C.F.R. § 1024.35(d); see also 12 U.S.C. § 2605(e)(1)(A).

81.    Pursuant to 12 C.F.R. § 1024.35(e), a servicer must undertake the following actions in

response to a notice of error:

       (e) Response to notice of error -

               (1) Investigation and response requirements -
                       (i)In general. Except as provided in paragraphs (f) and (g) of this section,
                       a servicer must respond to a notice of error by either:
                                 (A) Correcting the error or errors identified by the borrower and
                                 providing the borrower with a written notification of the
                                 correction, the effective date of the correction, and contact
                                 information, including a telephone number, for further assistance;
                                 or
                                 (B) Conducting a reasonable investigation and providing the
                                 borrower with a written notification that includes a statement that
                                 the servicer has determined that no error occurred, a statement of
                                 the reason or reasons for this determination, a statement of the
                                 borrower's right to request documents relied upon by the servicer
                                 in reaching its determination, information regarding how the
                                 borrower can request such documents, and contact information,
                                 including a telephone number, for further assistance.
See 12 C.F.R. § 1024.35(e); see also 12 U.S.C. § 2605(e).




                                                  16

  Case 20-01030        Doc 1      Filed 05/06/20 Entered 05/06/20 13:44:23             Desc Main
                                   Document     Page 16 of 18
82.     Defendant failed to acknowledge receipt of Plaintiff’s QWR within five (5) days of

receipt thereof.

83.     Defendant has imposed a fee or charge against the loan account for which there exists no

reasonable basis.

84.     Defendant has failed to conduct a reasonable investigation into the noticed errors.

85.     Defendant has failed to correct the errors with the loan account.

86.     Plaintiff has incurred losses including, but not limited to, loss of credit-worthiness, loss of

sleep, and loss of the protections afforded by the Bankruptcy Code, Bankruptcy Rules and

RESPA.

87.     As a direct and proximate result of Defendant’s conduct, Plaintiff been damaged and

injured in that he has suffered anger, anxiety, distress, fear, frustration, loss of sleep and loss of

the protections of bankruptcy and federal law, and have been caused to employ the services of an

attorney to assist with prosecuting this matter.

                                      PRAYER FOR RELIEF

        WHEREFORE, the premises considered, Plaintiff respectfully moves this Honorable

Court for an Order, inter alia:

a.      holding Defendant in contempt of this Honorable Court for violating the automatic stay

of 11 U.S.C. § 362(a), the Confirmation Order, the Hoggle Order and any other applicable

Orders and/or Rules discussed herein above, by virtue of 11 U.S.C. § 105(a);

b.      awarding to Plaintiff and against Defendant actual, compensatory and punitive

damages, along with sanctions, for the unlawful conduct described within the above subsection,

by virtue of 11 U.S.C. §§ 105(a) and 362(k);




                                                   17

     Case 20-01030      Doc 1     Filed 05/06/20 Entered 05/06/20 13:44:23              Desc Main
                                   Document     Page 17 of 18
c.      awarding to Plaintiff and against Defendant actual, compensatory, statutory and punitive

damages, as applicable and/or statutorily available, for Defendant’s violations of 12 U.S.C. §

2601, et seq., and Regulation X;

d.      awarding to Plaintiff and against Defendant actual and compensatory damages

for Defendant’s breach of the provisions of the Agreement;

e.      awarding to Plaintiff and against Defendant the costs and expenses of this

litigation; and

f.      awarding such other, further and equitable relief as this Honorable Court deems

appropriate, including the relief provided within Rule 3002.1 of the Federal Rules of Bankruptcy

Procedure.

        RESPECTFULLY SUBMITTED this the May 6, 2020.

                                                     /s/ Anthony B. Bush
                                                     Anthony B. Bush
                                                     Special Counsel

OF COUNSEL:
Anthony B. Bush
The Bush Law Firm, LLC
3198 Parliament Circle 302
Montgomery, Alabama 36116
Phone:       (334) 263-7733
Facsimile:   (334) 832-4390
E-mail:      anthonybbush@yahoo.com
             abush@bushlegalfirm.com



SERVICE ADDRESS:

Nationstar Mortgage, LLC, dba Mr. Cooper
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, Alabama 36104




                                                18

     Case 20-01030     Doc 1    Filed 05/06/20 Entered 05/06/20 13:44:23             Desc Main
                                 Document     Page 18 of 18
